United States Court of Appeals
                      For the First Circuit


No. 17-2048

                     UNITED STATES OF AMERICA,

                                v.

                          GLENN A. CHIN,

                            Defendant.


                   TRUSTEES OF BOSTON UNIVERSITY,
              OWNER OF THE RADIO STATION WBUR (WBUR),

                      Intervenor, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]


                              Before

                 Barron and Selya, Circuit Judges,
                       and Katzmann, Judge.*


     Jeffrey J. Pyle, with whom Prince Lobel Tye LLP was on brief,
for appellant.
     Gregory Dubinsky, with whom Evan H. Stein and Holwell, Shuster
& Goldberg LLP were on brief, for Court-appointed amicus curiae in
support of affirmance.
     Nashwa Gewaily, New England First Amendment Coalition,
Sigmund D. Schutz, and Preti, Flaherty, Beliveau & Pachios, LLP,
on brief as amici curiae in support of appellant.

     * Of the United States Court of International Trade, sitting
by designation.
January 18, 2019
          BARRON, Circuit Judge.     This case concerns an appeal by

the Trustees of Boston University, as owners of WBUR, which is a

public radio station in Boston, Massachusetts.     We will refer to

the appellant by the radio station's name, WBUR.

          The issue that we must decide arises from WBUR's motion

in the fall of 2017 to intervene in a then still-ongoing criminal

trial in the United States District Court for the District of

Massachusetts.   In that motion, WBUR also requested that the

District Court unseal the names and addresses of the jurors in the

criminal case and provide that information to WBUR "as soon as

possible" after the announcement of the jury's verdict.

          The District Court granted the motion to intervene but

otherwise denied in substantial part the motion to unseal the

requested information.   We now vacate and remand.

                                I.

          WBUR filed this motion in the criminal case against New

England Compounding Center ("NECC") supervisory pharmacist Glenn

Chin. He had been charged with committing mail fraud and violating

the Racketeer Influenced and Corrupt Organizations Act ("RICO"),

18 U.S.C. §§ 1961–1968, based on, among other things, twenty-five

predicate acts of second-degree murder, in connection with a

nationwide distribution of contaminated medications that caused a

fatal outbreak of fungal meningitis.




                               - 3 -
          Chin's trial began in federal district court in Boston

on September 19, 2017.   It ended a little more than a month later,

on October 25, 2017, when the jury found Chin guilty of mail fraud

and lesser predicate offenses under RICO but not guilty of the

twenty-five predicate acts of second-degree murder.

          A week before the trial ended, on October 18, 2017, WBUR

filed its motion both to intervene in the criminal case and to

obtain "as soon as possible after the verdict is announced" the

names and addresses of the then-deliberating jurors.     On October

27, 2017 -- just two days after the jury had returned its verdict

-- the District Court issued an order allowing intervention in the

criminal case by WBUR but denying, without prejudice, its motion

regarding the disclosure of juror names and addresses.

          The District Court stated in that order that it would

"release" juror names and hometowns, but not addresses, and that

it would do so only after Chin's sentencing, which was scheduled

for January 30, 2018.1   The District Court did note in its order,


     1 One of Chin's co-defendants was Barry Cadden, the owner of
NECC, whose case had gone to trial in federal district court in
Boston six months earlier. At Cadden's trial, the jury returned
a verdict sheet suggesting that the jurors had not voted
unanimously to acquit Cadden of second-degree murder, even though
the not-guilty verdict required unanimity. WBUR filed a motion
for immediate access to juror names and addresses, and the District
Court ruled that it would release a list of each juror's name and
hometown, though not each juror's address, only after sentencing,
which was to occur three months later.      WBUR, though unable to
identify every juror even after receiving the jurors' names and
hometowns, ultimately interviewed two jurors from the Cadden trial

                               - 4 -
however, that it would "consider an earlier release of the juror

list upon submission by [WBUR] of an appropriate protective order

that    is   .   .   .   crafted     to    insure      against   any    unnecessary

dissemination of the jurors' personal identification in the news

media or over the internet (without the juror's express assent)."

             The District Court based this possible condition on

release on a protective order requirement that Judge Young had

imposed one week earlier in a similar ruling regarding WBUR's

request for disclosure of juror names and addresses in another

case in the District of Massachusetts: United States v. Wright,

No. 15-cr-10153-WGY (D. Mass. Oct. 20, 2017), ECF No. 357.                    Judge

Young withdrew the protective order requirement in Wright on

November 3, 2017, however, after WBUR challenged that requirement

on     the   grounds     that   it   would        be   impractical     and   perhaps

unconstitutional.

             A little less than two weeks later, on November 16, 2017,

WBUR appealed from the District Court's order denying its request

in Chin. The next day, the District Court issued an "Amended Order

on Motion of [WBUR] to Unseal Juror Names and Addresses," which,

just as Judge Young had done in Wright, withdrew the protective

order requirement.          In the amended order, the District Court

reiterated that it would "release" a list of the Chin jurors' names


and aired a report stating that those two jurors did not understand
that not-guilty verdicts required unanimity.


                                          - 5 -
and hometowns, but not addresses, and that it would do so only

after sentencing.

           In accord with the initial order, on January 31, 2018,

the day after the sentencing proceedings in Chin's case ended, the

District Court issued an unsealed order containing a list of the

jurors'   names   and   their   hometowns,   but   not   their   addresses.

Because neither the government nor Chin opposes WBUR's motion on

appeal, we ordered the appointment of amicus counsel ("Court-

appointed amicus") to represent the position reflected in the

District Court's order denying WBUR's motion in substantial part,

a task that the amicus has ably performed.2

                                    II.

           We begin by addressing our jurisdiction to hear this

appeal, which turns out to be a task that is not without its

complexities.     The most prominent jurisdictional question that we

confront concerns the possibility that this appeal has been mooted

by the District Court's granting of partial relief to WBUR and the

fact that Chin's sentencing has already occurred.          But, before we

get to that jurisdictional question, we address two others, the

first of which relates to the appellant's status as an intervenor.

           We stated in In re Globe Newspaper Co., 920 F.2d 88, 90

(1st Cir. 1990), that "the right of a non-party to intervene in a


     2 We also acknowledge the helpful amicus brief filed by the
New England First Amendment Coalition, et al.


                                   - 6 -
criminal proceeding is doubtful."             But, we nonetheless concluded

-- even without finding that the appellant there could intervene

-- that we had jurisdiction over the appeal under the All Writs

Act, 28 U.S.C. § 1651.        See In re Providence Journal Co., Inc.,

293 F.3d 1, 9 (1st Cir. 2002) (explaining that the All Writs Act

gives "[a] federal court of appeals . . . the power to treat an

attempted appeal from an unappealable (or possibly unappealable)

order as a petition for a writ of mandamus" (quoting United States

v. Horn, 29 F.3d 754, 769 (1st Cir. 1994))).

           Here,   however,     the    District    Court   did   grant   WBUR's

motion to intervene.      And, because that "legal decision" to grant

WBUR's motion remained "unchallenged in [this] appeal despite the

existence of ample opportunity to [challenge it]," it is now "law

of the case for future stages of the same litigation" and therefore

"should continue to govern the same issues."               United States v.

Matthews, 643 F.3d 9, 12 (1st Cir. 2011) (citations omitted).

Thus, as an intervenor, WBUR may appeal the District Court's order

denying   its   request   for    the    disclosure    of   juror   names   and

addresses, which WBUR filed before sentencing and thus before the

matter had concluded -- assuming, that is, the appeal is not moot.

See United States v. Blagojevich, 612 F.3d 558, 560 (7th Cir. 2010)




                                      - 7 -
(applying the collateral order doctrine in finding jurisdiction

over an appeal by an intervenor in a similar case).3

             The next jurisdictional wrinkle that we must iron out

concerns the timing of the appeal relative to the issuance of the

District Court's amended order in this case. Neither WBUR nor

Court-appointed amicus makes anything of the fact that the District

Court issued its amended order the day after WBUR filed its notice

of appeal.    But, the general rule is that "[t]he filing of a notice

of appeal is an event of jurisdictional significance -- it confers

jurisdiction on the court of appeals and divests the district court

of its control over those aspects of the case involved in the

appeal."     Griggs v. Provident Consumer Discount Co., 459 U.S. 56,

58 (1982).

             Nevertheless, "this circuit and others have recognized

limited exceptions to this judge-made rule."       United States v.

Torres-Oliveras, 583 F.3d 37, 44 (1st Cir. 2009) (citing 16A

Charles A. Wright, et al., Federal Practice and Procedure § 3949.1

(4th ed. 2009); United States v. Ortega, 859 F.2d 327, 334–35 (5th

Cir. 1988)).     And, arguably, the District Court's amended order

here falls within one of the recognized exceptions because it does



     3 Nor do we think that the fact that the motion to unseal the
juror names and addresses was denied "without prejudice" is of
jurisdictional significance, under the collateral order doctrine,
given that the request was for the release of the jurors'
identifying information "as soon as possible" post-verdict.


                                 - 8 -
not "alter the substance of the decision" to release juror names

and hometowns after sentencing.    See Wright, et al. § 3949.1.

           In any event, we will treat the District Court's November

17, 2017 order as though it were an indicative ruling regarding

the withdrawal of the protective order requirement.      Cf. United

States v. Maldonado-Rios, 790 F.3d 62, 65 (1st Cir. 2015) (per

curiam) (treating a sentencing court's grant of a motion filed

during the pendency of appeal as an indicative ruling under Federal

Rule of Appellate Procedure 12.1).      And, even if we consider on

appeal only the District Court's October 27, 2017 order, our

analysis of the merits is not affected.    See Torres-Oliveras, 583
F.3d at 44.

           We come, then, to the main potential jurisdictional

obstacle to our reaching the merits of this appeal.          Court-

appointed amicus contends that the appeal is moot in its entirety,

and thus no longer a live case or controversy requiring resolution,

because the District Court released the names and hometowns of the

Chin jurors on January 31, 2018.

           "The burden of establishing mootness rests with the

party invoking the doctrine."   ACLU of Mass. v. U.S. Conference of

Catholic Bishops, 705 F.3d 44, 52 (1st Cir. 2013).       Because no

factual findings bear on the matter, we decide the legal issue de

novo.   See id.




                                - 9 -
             As to WBUR's appeal of the denial of its request for the

jurors' addresses, Court-appointed amicus argues that the access

to   names   and   hometowns   that   the    District   Court       provided   is

sufficient for WBUR to identify the jurors and thus renders any

opinion ordering the release of juror addresses "merely advisory."

See Mangual v. Rotger-Sabat, 317 F.3d 45, 60 (1st Cir. 2003) ("If

events have transpired to render a court opinion merely advisory,

Article   III   considerations     require    dismissal      of    the   case.").

Accordingly, Court-appointed amicus contends that this aspect of

WBUR's appeal is moot.

             But, the District Court has not unsealed some of the

information that WBUR sought in its motion -- namely, the addresses

of the jurors.      And, it is undisputed that WBUR has not been able

to contact all twelve jurors in the Chin trial, even though the

District Court provided WBUR with access to their names and

hometowns.         Consequently,   the      unsealing   of        the    requested

addresses, even at this point, would provide "effectual relief" to

WBUR with respect to its appeal of the District Court's order

denying its motion requesting the information that thus far has

been withheld.      ACLU of Mass., 705 F.3d at 52.        This aspect of the

appeal, therefore, is not moot.

             The mootness question is not quite so easily resolved

with respect to WBUR's appeal of the District Court's denial of

the request to release the jurors' identifying information post-


                                   - 10 -
verdict, rather than post-sentencing. The sentencing occurred

nearly a year ago.   There is no way to turn back the clock.   Thus,

there is some force to the suggestion of mootness by Court-

appointed amicus as to the aspect of WBUR's appeal that concerns

the timing of the release of the requested information.

          Nevertheless, in contending that this aspect of its

appeal also is not moot, WBUR relies on an exception to the

mootness doctrine that exists for a controversy that is "capable

of repetition, yet evading review."      Kingdomware Technologies,

Inc. v. United States, 136 S. Ct. 1969, 1976 (2016) (quoting

Spencer v. Kemna, 523 U.S. 1, 17 (1998)).      In particular, WBUR

argues that, although sentencing has already occurred, WBUR likely

"will again be subjected to the alleged illegality" because that

"alleged illegality" is capable of repetition and would continue

to evade review.     Murphy v. Hunt, 455 U.S. 478, 483 (1982) (per

curiam); ACLU of Mass., 705 F.3d at 57 (emphasis omitted) (quoting

City of Los Angeles v. Lyons, 461 U.S. 95, 109 (1983)).

          To qualify for this exception to the mootness doctrine,

WBUR bears the burden of showing that "(1) the challenged action

was in its duration too short to be fully litigated prior to its

cessation or expiration, and (2) there was a reasonable expectation

that the same complaining party would be subjected to the same

action again."   Gulf of Maine Fisherman's All. v. Daley, 292 F.3d
84, 89 (1st Cir. 2002) (quoting Weinstein v. Bradford, 423 U.S.


                               - 11 -
147, 149 (1975)).        We conclude that WBUR has made the required

showing.

           About   three    months    elapsed   between   the   verdict   and

sentencing in Chin. That period of time is "too short" to complete

litigation, given that the appeal process often takes longer than

a few months.      Id.     But, that fact should not preclude WBUR's

challenge to a delay in the disclosure of the requested information

that, though shorter than the time frame for most litigation, was

still significant enough to affect WBUR's reporting.               WBUR has

also shown that it frequently requests that the District of

Massachusetts unseal jury lists as soon as possible following a

verdict in order to obtain information that would enable it to

report on cases in the District.          And, WBUR has shown that, in a

number of instances, judges in the District have waited until after

sentencing to release the requested juror information.

           Therefore, we conclude that WBUR has met its burden under

the exception to the mootness doctrine on which it relies in asking

us to consider its appeal with respect to the timing issue.               And

so, satisfied that WBUR's appeal is not moot, and having disposed

of the other possible jurisdictional issues that might have cut

short our consideration of this appeal, we now turn to the merits

of the case.




                                     - 12 -
                                      III.

            In   considering   the    merits,   we   direct   our   attention

chiefly to one of our prior precedents: In re Globe Newspaper Co.,

920 F.2d 88 (1st Cir. 1990).          We do so because WBUR's appeal is

premised in part on a contention about what that precedent holds.

            WBUR stated in its motion requesting the disclosure of

the juror information -- just as it now asserts on appeal -- that,

"under controlling precedent, the identities of the jurors 'must

be made public' after a verdict is rendered, unless the Court makes

'particularized findings reasonably justifying nondisclosure.'"

The assertedly "controlling precedent" that WBUR identifies is In

re Globe.    Because the interpretation of that precedent presents

a purely legal question, our review of whether In re Globe controls

the outcome here -- as WBUR contends that it does -- is de novo.

See United States v. Mayendía-Blanco, 905 F.3d 26, 34 (1st Cir.

2018).   If we conclude that In re Globe does control here, then we

must consider Court-appointed amicus's alternative argument that

we should revisit that holding in light of changes in technology

over the past thirty years since In re Globe was decided.

                                       A.

            WBUR is right that, insofar as In re Globe requires a

district court in a particular case to disclose juror names and

addresses post-trial, but pre-sentencing, In re Globe allows for

an exception to that requirement only if the district court makes


                                     - 13 -
"particularized findings reasonably justifying non-disclosure."

See In re Globe, 920 F.2d at 98.           WBUR is also right that such

"finding[s] of exceptional circumstances [must be] peculiar to the

case."   Id. at 97.        Moreover, In re Globe provides examples of

"[s]uch circumstances," and they include "a credible threat of

jury tampering, a risk of personal harm to individual jurors, and

other evils affecting the administration of justice."          Id.

          Here,      the     District     Court   did   not     make   any

"particularized findings" regarding such exceptional circumstances

that were peculiar to this case.         Nor does Court-appointed amicus

suggest that the District Court did so when denying in substantial

part WBUR's motion to release the requested information.          Instead,

the District Court in its amended order recounted the jury's

historical role to explain, in part, its decision not to release

any of the requested information to WBUR until after sentencing

and not to release the jurors' addresses even then.           The District

Court also placed great emphasis in its initial order on the

technological realities that supply the present context for WBUR's

request for juror information.          As the District Court put it in

its initial order:

          While the court respects the role of the media
          in promoting "the public's long-term interest
          in maintaining an open judicial process," [In
          re Globe, 920 F.2d at 91], it will not release
          jurors' home addresses. . . . [T]his is . .
          . a necessary precaution in an age in which
          traditional boundaries of personal privacy are


                                  - 14 -
            under assault.     While jurors serve in an
            important public capacity, it is a role thrust
            upon them as a duty of citizenship. The extent
            to which such service might compromise a
            juror's personal life once that service is
            concluded should be a matter in which the
            juror has the maximum say constitutionally
            possible.

            Thus, the first question before us is whether In re Globe

does indeed require, as WBUR contends, the requested disclosure of

juror    addresses   (as   opposed    to    merely    hometowns)   post-trial,

absent the requisite "particularized findings" described above.

The second question that we must consider is whether In re Globe

requires the requested disclosure to occur "as soon as possible"

post-verdict, absent "particularized findings" to justify a delay

in the release of juror identities until after sentencing, which

here occurred three months after trial.              For, if In re Globe does

impose    either   disclosure   requirement      in    the   absence   of   such

findings, then the order partially denying WBUR's motion did not

comply with that prior precedent.           We thus now review what we said

in In re Globe.

                                       B.

            The case arose out of the Globe Newspaper Company's

request for access to the names and addresses of the jurors who

had participated in a then-just-completed criminal trial in a

federal district court in Boston.             Id. at 90.       The underlying




                                     - 15 -
criminal case concerned an alleged conspiracy to conceal illegal

drug profits involving three defendants.        Id.

          The jury there had found two defendants guilty and one

not guilty.    Id.   On the same day that the verdict was rendered

and the jury was discharged, "Globe reporters sought access to the

court's record of the juror names and addresses."          Id.

          When the district court in that case refused to grant

the reporters the requested access, the newspaper company moved to

intervene and to request access to the court's record of the juror

names and addresses.   Id.    That motion was denied, and the ensuing

appeal by the newspaper company led to our decision in In re Globe.

          In   reversing     the   ruling   below,    we   recognized   the

competing interests, constitutional and otherwise, implicated by

the newspaper company's request for access to the names and

addresses of jurors -– "the press's First Amendment right of access

to criminal trials[,] the defendant's Sixth Amendment right to a

fair trial[, and] the jurors['] interest in having their privacy

protected."    Id. at 93 (citations omitted).         We also noted that

"[k]nowledge of juror identities allows the public to verify the

impartiality of key participants in the administration of justice,

and thereby ensures fairness, the appearance of fairness and public

confidence in that system."        Id. at 94.   And, too, we noted, the

public disclosure of juror identities serves many of the same




                                   - 16 -
purposes   of    "open   justice"   that     are   protected   by   the   First

Amendment to the United States Constitution.            Id.

             We chose, however, not to rest our decision reversing

the ruling below on a constitutional holding rooted in the First

Amendment.      Instead, we based our decision on a construction of

what was then § 10(c) of the District of Massachusetts Plan for

Random Selection of Jurors ("Jury Plan"), which the District had

adopted pursuant to the Jury Selection and Service Act of 1968, 28

U.S.C. §§ 1861-1874 (1982) ("the Act").

             In construing those texts, we noted at the outset that,

although the language of the Act and of the Jury Plan make no

specific     distinction    between     pre-verdict      and    post-verdict

disclosure of juror identities, "[t]he court's right to [keep names

and addresses of jurors confidential] during the trial [was] not

an issue in [In re Globe]."          In re Globe, 920 F.2d at 90.            We

observed as well that "[n]o doubt stronger reasons to withhold

juror names and addresses will often exist during trial than after

a verdict is rendered" and stated that "[t]o justify impoundment

after the trial has ended, the court must find a significant threat

to the judicial process itself." Id. at 91 (emphasis in original).

             Against that background understanding, we then construed

the Jury Plan in light of the newspaper company's request for post-

verdict disclosure of juror identities.              In doing so, we noted

that the Jury Plan's relevant provision barred the disclosure of


                                    - 17 -
juror names until the jurors "have appeared, or failed to appear,

in response to the summons."      In re Globe, 920 F.2d at 92 & n.4

(quoting Jury Plan § 10(c)).       We noted as well that this same

provision then went on to state that "[a]ny judge of this Court

may order that the names of jurors remain confidential even

thereafter if the interests of justice so require."        Id. (emphasis

omitted) (quoting Jury Plan § 10(c)).4

           With those observations in place, we then "construe[d]

the § 10(c) interests-of-justice exception as contemplating the

[post-verdict] withholding of juror identities only upon a finding

of exceptional circumstances peculiar to the case" and thus "h[e]ld

that, given the absence [in In re Globe's case] of particularized

findings reasonably justifying non-disclosure, the juror names and

addresses must be made public."           Id. at 97-98.    Moreover, we

explained that "we construe ['names' in § 1863(b)(7) of the Act]

to   encompass   [jurors']   addresses"    because   addresses   might   be



      4The Act, § 1863(b)(7) provides:
          Among other things, such plan shall—
          (7) fix the time when the names drawn from the qualified
          jury wheel shall be disclosed to parties and to the
          public.   If the plan permits these names to be made
          public, it may nevertheless permit the chief judge of
          the district court, or such other district court judge
          as the plan may provide, to keep these names confidential
          in any case where the interests of justice so require.
Although this provision of the Act "suggest[s] that a local [jury]
plan might optionally decline not to permit juror names to be made
public at all," the District of Massachusetts's Jury Plan clearly
does so permit. See In re Globe, 920 F.2d at 92.


                                 - 18 -
necessary to identify an individual with a common name.         Id. at 93

n.6.5       Thus, we concluded "that addresses as well as names are

presumptively available to the public under the [Jury Plan]," and

thus that juror "[a]ddresses as well as names may be withheld by

court order where the interests of justice so require, e.g., where

security      considerations   or    matters   of   similar   import   are

involved."      Id.6

              Despite these seemingly definitive statements about the

requirement to disclose the requested information, Court-appointed

amicus argues that, with respect to the disclosure of juror

addresses, In re Globe at most sets forth dicta that does not bind

us here.      To support this contention, Court-appointed amicus both

asserts that In re Globe "did not address the precise issue before




        5
       The Jury Plan implements the Act, and therefore, the
reference to "names" in § 10(c) of the Jury Plan, like the
reference to "names" in the Act, is construed to include addresses.
See id. at 93 n.6.
        6
       The Jury Plan was revised in 2015 to include a new summoning
and qualification procedure. In that revision, the text of what
was § 10(c) in 1990, when In re Globe was decided, is now included
verbatim in § 10(a). And it is that provision in the revised Jury
Plan that is now in place. The parties do not argue that this
change in the location of the relevant text makes In re Globe's
construction of the same operative language any less binding on us
than it would be if the Jury Plan that was before the court in In
re Globe was still in place. And we see no reason to conclude
otherwise. Thus, this feature of our case supplies no reason for
concluding that In re Globe does not bind us.




                                    - 19 -
this panel" and then characterizes that issue as being whether

hometowns would suffice to identify jurors.

             The issue that we must decide, however, is not whether,

in principle, addresses are necessary in order to identify jurors.

The issue is whether In re Globe, in construing the same language

in the Jury Plan that is at issue here, holds that, presumptively,

they are.     And, we conclude that In re Globe most certainly does

so hold, as the review of that precedent that we have set forth

above reveals.

             The requirement that addresses must be disclosed so that

jurors may be identified is expressly part of In re Globe's

instructions to the district court in that case.               Id. at 98.   In

addition, In re Globe explains its reasoning on that score as

follows: "an address as well as the name is necessary to identify

the individual [in some cases]" and "therefore, . . . addresses as

well as names are presumptively available to the public under the

[Jury Plan]."      Id. at 93 n.6 (emphasis added).

             Nor   does   In   re    Globe's   use       of    the    qualifier

"presumptively" before the word "available" support the view put

forth   by   Court-appointed   amicus.       See   id.        That   qualifier,

considered in context, merely reflects In re Globe's conclusion

that, in light of the principles that favor the disclosure of juror

identities, the obligation to disclose imposed by the language of

§ 10(c) may be overcome with respect to the release of juror


                                    - 20 -
addresses      only     if      a       district     court       makes    the   requisite

"particularized findings."                See id. at 98.

              Thus, we reject Court-appointed amicus's contention that

In re Globe does not render a holding on whether juror addresses

may be withheld post-verdict.                It clearly does, as it holds that,

save for such findings, the addresses may not be so withheld.                           See

Arcam Pharm. Corp. v. Faría, 513 F.3d 1, 3 (1st Cir. 2007) ("We

have   held    that     'when       a   statement     in     a   judicial    decision    is

essential to the result reached in the case, it becomes part of

the court's holding.'               The result, along with those portions of

the opinion necessary to the result, are binding, whereas dicta is

not." (quoting Rossiter v. Potter, 357 F.3d 26, 31 (1st Cir. 2004))

(citation omitted)).                And, we note, WBUR has represented that

addresses are necessary to identify some jurors in this case.

              We next must consider whether In re Globe also holds

that   the     timing    of     the       disclosure       of    the     requested   juror

information may not be delayed until after sentencing.                          Here, too,

we conclude that In re Globe does so hold.

              In re Globe makes clear that it is deciding "the right

of access to juror names and addresses following a trial" rather

than during a trial, id. at 95, and that it is holding that, after

a trial is complete, "juror names and addresses must be made

public" in "the absence . . . of particularized findings reasonably

justifying non-disclosure," id. at 98.                     The logic of In re Globe


                                            - 21 -
thus   requires   that   any   delay   in   post-verdict   disclosure   be

justified by the requisite "particularized findings."

           After all, In re Globe sets no limit for what would

amount to an acceptable delay without such findings.          Rather, it

clearly states, "[t]o justify impoundment after the trial has

ended, the court must find a significant threat to the judicial

process itself." Id. at 91. Accordingly, we reject the contention

that In re Globe addresses only the issue of whether the permanent

impoundment of the relevant juror information is permissible.

           To be sure, In re Globe does, as Court-appointed amicus

notes, cite favorably to United States v. Doherty, 675 F. Supp.
719 (D. Mass. 1987), in which the court delayed the release of

juror identities until one week after trial.          The Doherty court

reasoned that such a delay would "not injure the values to be

furthered by a searching press inquiry into the lives of the

jurors" while at the same time affording jurors, among other

things, "a short breathing space to reflect on the experience of

jury service and, after consultation with family and friends,

determine what, if anything, the juror wishes to discuss with the

press."   Id. at 725.

           But, even assuming that In re Globe's citation of Doherty

indicates that there is some such brief time period that could

constitute an acceptable delay, the three-month delay in this case

far outstrips such a period.       And so, once again, we reject the


                                  - 22 -
contention of Court-appointed amicus that In re Globe sets forth

no holding on the relevant point.

                                 C.

          We recognize, of course, that In re Globe was decided

decades ago and thus well before the first tweet was tweeted.          As

the District Court emphasized, there is now a greater potential

for the public release of a juror's name, and, especially, a

juror's address, to be more intrusive and concerning than would

have been the case in an era in which social media was unknown.

          But,   these   technological   changes    have   by   no   means

diminished the need for accountability and transparency in our

system of justice that In re Globe treats as relevant in construing

the critical provision of the Jury Plan.           Nor is In re Globe

dogmatic in reading that Jury Plan language to favor, on balance,

disclosure.   Rather, it construes the Jury Plan's relevant text to

permit nondisclosure in cases of individualized and adequately

demonstrated need.

          In any event, for present purposes, what matters is not

how, all things considered, one might now choose to strike the

balance that In re Globe holds that the Jury Plan's key provision

had struck.   What matters is that In re Globe does render a holding

about that balance and that "[i]n a multi-panel circuit, newly

constituted panels are, for the most part, bound by prior panel




                               - 23 -
decisions closely on point."        Williams v. Ashland Eng'g Co., 45
F.3d 588, 592 (1st Cir. 1995).

          "This tenet embodies what has come to be known as

the law of the circuit doctrine,       which   is   a    'subset   of    stare

decisis' [and] one of the sturdiest 'building blocks on which the

federal judicial system rests.'"        United States v. Barbosa, 896
F.3d 60, 74 (1st Cir. 2018) (quoting San Juan Cable LLC v. P.R.

Tel. Co., 612 F.3d 25, 33 (1st Cir. 2010)).             And while there are

exceptions to this doctrine that account for the circumstance when

there has been intervening precedent, id., those exceptions do not

apply here, nor does Court-appointed amicus or the District Court

offer any basis for concluding otherwise.

          As a result, we are bound, under the law of the circuit

doctrine, to construe the operative language of the Jury Plan that

is at issue in this case in the same manner that we construed the

exact same language in In re Globe.            And, for that reason, we

cannot accept the District Court's legal conclusion that "concerns

for juror privacy and a lack of precedent requiring the disclosure

of   jurors'   home   addresses"    provide    a    justification       for   a

generalized ruling that "a release of jurors' names, together with

their home towns, at the appropriate time (after sentencing),

strikes the proper balance between the public right of access and

the juror right to privacy."




                                   - 24 -
            Moreover, we note that a district court's "supervisory

power does not license it to ignore an otherwise valid existing

jury plan or to bypass the mechanism provided by statute to alter

such plan [because] '[t]o allow otherwise "would confer on the

judiciary    discretionary   power   to   disregard   the   considered

limitations of the law it is charged with enforcing."'"         In re

United States, 426 F.3d 1, 9 (1st Cir. 2005) (quoting Bank of Nova

Scotia v. United States, 487 U.S. 250, 254 (1988)).          Thus, in

light of In re Globe's holding about the meaning of the text of

the Jury Plan that is at issue and the law of the circuit doctrine,

the proper way for concerns about juror privacy to be addressed is

through the process of amending the Jury Plan itself, insofar as

any such amendment to the Jury Plan would be lawful -- a question

that we do not purport to address here.7



     7 The District Court concluded its amended order by stating:
"The court would also suggest that any judge evaluating this same
issue consider whether he or [she] would disclose his or her home
address when issuing orders or rulings." Here, we must rule as we
do in consequence of our prior holding in In re Globe and the law
of the circuit doctrine. We do note, though, that, in construing
the Jury Plan to require the disclosure of juror names and
addresses post-verdict absent the requisite "particularized
findings," In re Globe emphasizes that jurors are not otherwise
sufficiently identifiable to the press and public.     See In re
Globe, 920 F.2d at 93 n.6, 97-98. That reasoning does not apply
to judges. It also bears mentioning that it would be impossible
for judges to keep their addresses confidential during trials in
which they presided if they were required to disclose them post-
verdict, given that a judge is, by design, the quintessential
repeat player.    No equivalent conundrum presents itself with
respect to jurors.


                               - 25 -
                                      IV.

             The obligation of jury service is one of the most

important that our government imposes on its citizens.                   It is,

therefore,    important   to    ensure      that   the   fulfillment   of     this

obligation is not made so burdensome that it becomes more than a

citizen should have to bear.          It is important to ensure as well,

though, that our system of justice remains accountable to the

broader public that it serves.

             The District of Massachusetts Jury Plan reconciles these

competing concerns through the language now set forth in § 10(a).

This Court, nearly three decades ago, construed that exact same

language to require the post-verdict disclosure of juror names and

addresses, absent a district court having made the requisite

"particularized findings" to justify either nondisclosure or a

delay in disclosure.      No precedent of this Court or the Supreme

Court has come down in the interim that in any way calls In re

Globe's holding about how that language must be construed into

question.     Thus, In re Globe dictates the outcome that we reach

here and thus precludes us from affirming the contrary one reached

by the District Court.

             Nevertheless,     it   would    be    imprudent   to   prevent    the

District Court from considering on remand what it concluded that

it was not required to consider -- namely, whether this particular

case presents the kind of "exceptional circumstances" that In re


                                     - 26 -
Globe contemplates.8       Thus, we instruct the District Court on

remand to follow the rule set forth in In re Globe and to unseal

the list of juror names and addresses as WBUR requested in its

motion,   unless   the   District   Court   first    makes    the   kind    of

"particularized    findings"    that     could      justify    either      the

nondisclosure of that information or the disclosure of it only

with lawful conditions tailored to those findings.            Accordingly,

the District Court's order is vacated and remanded for proceedings

consistent with this opinion.




     8 WBUR asserted in its motion that, "[u]nder the standards
set forth by the First Circuit, no such findings can be made here."
But, rather than develop any argument as to this issue on appeal,
WBUR simply states that "this case [does not] present any of the
kinds of factors that, in the unusual case, could present 'specific
and convincing reasons' for withholding juror identities." Thus,
the argument that no such findings can be made is waived. See
United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990)
(explaining that "issues adverted to in a perfunctory manner,
unaccompanied by some effort at developed argumentation, are
deemed waived").


                                - 27 -